LeaeNed, P. J.
(dissenting):
I understand that it is conceded for the purposes of this action that the property assessed consists of the sleepers, ties and rails, and whatever interest plaintiffs have under the laws of the State and the ordinances of Troy. No question was made on the argument, as to the failure to describe any property in the assessment list.
If the case of the People v. Cassidy (46 N. Y., 46) applies, then the defendant is entitled to judgment; that case holds that rights and property, similar to those of the plaintiff, are “lands” under the general tax laws of the State, and under the meaning therein given to that word.
Title 4, section 16, Troy charter (Laws 1872, chap. 129) says that the expenses shall be charged “ on the property benefited,” that there shall be a map or diagram of the property benefited; section 17, that the assessments “ shall be a lien on the real estate named and described in said report; section 18, in connection with title 5, section'12, provides for the sale of real estate assessed.
Now the theory of assessment is that the improvement pecunia-rily benefits the property assessed ; and it seems to me that such benefit can only be predicated of land in its ordinary meaning, not of easements. If A has a right of way over B’s land, this right is not the kind of property to be assessed ; this appears to me to be the meaning of the several sections of the statute quoted above : map or diagram, lien on the real estate, sale of the real estate, etc. I cannot, therefore, agree with the conclusion of my brethren.
Present — Learned, P. J., Bocees and Boardhan, JJ.
Judgment ordered for defendant on verdict with costs.